Citation Nr: 0939763	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung condition, 
including as a result of exposure to herbicide agents.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1952 to July 
1973, including service in the Republic of Vietnam from 
October 1968 to October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he has a lung condition as a result 
of exposure to herbicides during service.  The Board notes 
that the Veteran served in the Republic of Vietnam during the 
Vietnam era.  The Board also notes that the Veteran's 
military occupational specialty (MOS), as noted on his DD-
214, was as an aircraft maintenance technician in the U.S. 
Air Force, and that he has reported that he continued to work 
as a civilian mechanic for the U.S. Air Force following 
separation from service until he retired in June 1998. 

Service treatment records reveal that the Veteran was treated 
for pneumonia on three occasions during service, including 
treatment in January 1962, October 1966, and December 1966.  
X-rays taken in January 1962 revealed pneumonitis of the left 
lower lung field, and the doctor noted that the Veteran had 
developed fairly marked and scattered chest rales in the left 
lower lobe during his hospital course, which cleared after a 
day or two.  His diagnosis upon discharge was primary 
atypical pneumonia.  Additionally, in December 1966, the 
Veteran was diagnosed with pneumonia of the left lower lung, 
unresolved after 6 weeks.  Service treatment records also 
reveal that the Veteran was treated for upper respiratory 
infections in April 1955, June 1956, October 1960, and 
November 1966; chest pain in November 1954 and July 1972; and 
sore throats in August 1957, January 1959, and January 1962. 

Post-service, in a June 1996 letter, Dr. Gregory Blair 
reported that the Veteran had been treated for a suspected 
pulmonary malignancy and early metastatic disease in May 
1995, after a March 1995 computed tomography (CT ) scan 
revealed a lobulated mass on the left lower lobe of the lung.  
Dr. Blair reported that the Veteran underwent a course of 
chemotherapy through January 1996, but had since been off of 
chemotherapy, with no significant change in condition, 
maintaining a stable lung mass size.  Dr. Blair went on to 
state that the Veteran was at an increased risk of developing  
lung cancer due to his exposure to potentially carcinogenic 
solvents, fumes, and vapors in the course of his work in the 
Air Force.  He indicated that, although there was no 
definitive positive linkage to such exposure during service, 
it was very suspicious that a non-smoker such as the Veteran 
would develop lung cancer, and as such, attributed this 
condition to his work environment as an aircraft mechanic.   

Additionally, in a June 1998 claim for living benefits, Dr. 
Blair diagnosed the Veteran with lung cancer, manifested by a 
recurrent left lower lung mass, and stated that he had 
treated the Veteran for this condition from May 1995 to May 
1998. 

In July 1998, after Dr. Blair recommended another round of 
chemotherapy, the Veteran sought a second opinion regarding 
lung cancer from a different oncologist, Dr. Alan Yuen.  In 
August 1998, after conducting a CT scan and biopsy, Dr. Yuen 
reported that he was unable to confirm the earlier diagnosis 
of adenocarcinoma, as these test results instead revealed an 
Aspergillus infection, not adenocarcinoma.  Dr. Yuen 
concluded that there was no evidence indicating that the 
Veteran had cancer at that time and that it instead appeared 
that his primary problem was the Aspergillus infection, for 
which he referred the Veteran to an infectious disease 
doctor, Dr. Jose G. Montoya.  

In November 1998, the Veteran was hospitalized for two weeks 
at the Stanford Health Center.  Treatment notes from Dr. 
Aseem Desai indicate that, although the Veteran reported a 
history of adenocarcinoma, a CT series revealed that he 
likely never had cancer, but instead had a left lower lobe 
sequestration in the lung.  Dr. Desai also reported that a 
fine-needle aspiration (FNA) performed in July 1998 revealed 
that the Veteran had aspergillosis, with no evidence of 
adenocarcinoma.  

In December 1998, Dr. Montoya reported that, although the 
Veteran had carried a diagnosis of adenocarcinoma of the lung 
for a year or two and was treated for this condition (without 
tissue verification), the Veteran in fact had a left lower 
lobe sequestration.  Dr. Montoya also noted that a July 1998 
FNA revealed that the sequestration was colonized with 
Aspergillus.  In March 2000, a CT scan again revealed a 
sequestration that was unchanged from prior studies.  

More recently, in September 2003, Dr. Montoya reported that 
the Veteran had a history of pulmonary aspergillosis, 
diagnosed in 1998 by FNA while he was being worked up for 
what was thought to be adenocarcinoma.  In September 2005, 
Dr. Montoya reported that the Veteran had been diagnosed with 
what was presumed to be lung cancer in 1995, but which, on 
further evaluation, turned out to be sequestration with 
pulmonary aspergillosis.  He went on to state that the 
Veteran had been undergoing treatment with itraconazole, but 
that such treatment had stopped several years ago, as his 
condition had not changed since 2000.  At a follow-up visit 
in September 2006, Dr. Montoya reported that, on CT scan, the 
Veteran re-demonstrated an irregular lobulated mass in the 
left lower lobe that was stable in size and compatible with 
sequestration, with no new mass or nodule seen.  

In September 2006, the Veteran was also treated by Dr. Brian 
Blackburn at the Stanford Hospital.  Dr. Blackburn reported 
that the Veteran had been diagnosed with lung cancer in 1995 
and treated with a one-year course of chemotherapy, but that 
after coming to Stanford for a second opinion in 1998, a FNA 
revealed that the Veteran in fact had aspergillosis.  Dr. 
Blackburn stated that, since the records from his earlier 
treatment were currently unavailable, it was unclear if the 
Veteran had been mis-diagnosed, or if the 1995 chemotherapy 
had provided some cure for any lung cancer present.  Based on 
his examination, Dr. Blackburn concluded that the Veteran had 
a history of pulmonary Aspergillus, status post anti-fungal 
treatment, which appeared to currently be stable.  Finally, 
Dr. Blackburn noted that the Veteran had a mass on his lung, 
which was consistent with a sequestered lung, as it was 
stable in size and did not grow as a cancer or fungus would.  
Dr. Blackburn indicated that the presence of lung 
sequestration increased the Veteran's risk for recurrent 
bacterial infections.  

In December 2007, a CT scan revealed acquired pneumonia and 
re-demonstration of a large lobulated mass within the left 
lower lobe compatible with known pulmonary sequestration.  
Finally, in June 2008, Dr. Montoya reported that the Veteran 
had a history of a left pulmonary mass that at one point was 
thought to be cancer, but which was found to be Aspergillus 
by culture biopsy.  

To date, the Veteran has not been provided with a VA medical 
examination assessing the etiology of his lung conditions.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, because 
the record reveals that the Veteran was treated for lung 
conditions during service, including several cases of 
pneumonia and several upper respiratory infections, and was 
exposed to chemicals/fumes as an aircraft technician; 
indicates that he has current lung conditions, including 
aspergillosis and lung sequestration; and suggests that his 
current lung conditions may be related to his in-service lung 
conditions and/or in-service exposure to chemicals/fumes, a 
medical opinion regarding the etiology of these conditions is 
necessary to make a determination in this case.  

On remand, efforts should also be undertaken to obtain the 
Veteran's complete service personnel records and his complete 
medical records concerning his employment as a civilian 
mechanic for the U.S. Air Force.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete service personnel 
records.

2.  Make arrangements to obtain the 
Veteran's complete medical records 
associated with his employment as a 
civilian mechanic for the U.S. Air Force, 
i.e., employment physicals, etc.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination regarding 
his lung condition.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should describe and diagnose 
all current lung disabilities found to be 
present.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
lung condition had its onset during active 
service or is related to any in-service 
disease, event, or injury, including any 
of the Veteran's incidents of pneumonia 
and/or upper respiratory infection; 
exposure to herbicides; and/or exposure to 
chemicals/fumes as an aircraft technician.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


